Exhibit 10.33

Summary of Compensation Arrangements With Executive Officers of the Company

I.              Named Executive Officer Compensation.         On December 11,
2006, the Compensation Committee (the “Committee”) of the Board of Directors of
Waddell & Reed Financial, Inc. (the “Company”) approved the annual base salaries
(effective as of January 1, 2007) of the Company’s executive officers.  The
following table sets forth the annual base salaries of the Company’s Chief
Executive Officer, Chief Financial Officer and the next three most highly
compensated officers (collectively, the “Named Executive Officers”) for 2007:

Named Executive Officer

 

Salary

 

 

 

 

 

Henry J. Herrmann
Chief Executive Officer

 

$

950,000

 

 

 

 

 

Daniel P. Connealy
Senior Vice President and Chief Financial Officer

 

$

375,000

 

 

 

 

 

Michael L. Avery
Senior Vice President and Chief Investment Officer

 

$

450,000

 

 

 

 

 

Thomas W. Butch
Senior Vice President and Chief Marketing Officer

 

$

450,000

 

 

 

 

 

Daniel C. Schulte
Senior Vice President and General Counsel

 

$

350,000

 

 

The Company has adopted a Supplemental Executive Retirement Plan, as amended and
restated (the “SERP”) pursuant to which participants’ accounts are credited with
(1) an amount equal to 4% of his or her base salary, less the amount of the
maximum employer matching contribution allowable that can be made on the
participant’s behalf under the Company 401(k) and Thrift Plan, and (2) a
non-formula award, as determined by the Committee in its discretion.   For 2006,
the Committee designated Mr. Herrmann as a participant of the SERP and awarded
him a non-formula award of $337,893.06 on December 31, 2006.  None of the other
Named Executive Officers were eligible to participate in the SERP for 2006.

II.            2006 Executive Incentive Awards.    Pursuant to the Company 2003
Executive Incentive Plan, as amended and restated (the “EIP”), eligible
participants may receive (1) an annual incentive award of cash, and (2) an
annual incentive award of restricted stock, both based upon the annual financial
performance of the Company.


--------------------------------------------------------------------------------


A.            Cash Awards.  On December 11, 2006, the Committee authorized the
payment of annual cash incentive (i.e., bonus) awards based on the Company’s
financial performance for the year ended December 31, 2006 to executive officers
participating in the EIP, which included Messrs. Herrmann, Connealy, Avery,
Butch and Schulte.  These annual incentive awards were determined based on
performance goals established in February 2006.  As permitted by the EIP, the
Committee exercised its discretion to reduce the amount of the cash awards
payable to Messrs. Herrmann, Connealy, Avery, Butch and Schulte, but in
accordance with the EIP, the reductions did not increase the award amounts for
any other participant.   The following table sets forth the annual cash
incentive awards to the Named Executive Officers for 2006:

Named Executive Officer

 

Cash Award

 

 

 

 

 

Henry J. Herrmann
Chief Executive Officer

 

$

1,950,000

 

 

 

 

 

Daniel P. Connealy
Senior Vice President and Chief Financial Officer

 

$

350,000

 

 

 

 

 

Michael L. Avery
Senior Vice President and Chief Investment Officer

 

$

600,000

 

 

 

 

 

Thomas W. Butch
Senior Vice President and Chief Marketing Officer

 

$

500,000

 

 

 

 

 

Daniel C. Schulte
Senior Vice President and General Counsel

 

$

400,000

 

 

Pursuant to the Company 1998 Executive Stock Award Plan, as amended and
restated, eligible executives may annually convert all or a portion of their
annual cash incentive award into restricted stock of the Company.  Additionally,
the Compensation Committee may, in its sole discretion, direct that all or a
portion of the cash incentive award payments payable under the EIP be paid in
restricted stock.  For 2006, none of the Named Executive Officer converted any
portion of their annual cash incentive award into restricted stock of the
Company, nor did the Committee direct that any portion of their cash incentive
award be paid in restricted stock.

B.            Restricted Stock Awards.  On December 11, 2006, the Committee
authorized the payment of the annual incentive awards of restricted stock based
on the Company’s financial performance for the year ended December 31, 2006 to
executive officers participating in the EIP, which included Messrs. Herrmann,
Connealy, Avery, Butch and Schulte.  These annual incentive awards were
determined based on


--------------------------------------------------------------------------------


performance goals established in February 2006.  As permitted by the EIP, the
Committee exercised its discretion to reduce the amount of the restricted stock
awards payable to Messrs. Herrmann, Connealy, Avery, Butch and Schulte, but in
accordance with the EIP, the reductions did not increase the restricted stock
award amounts for any other participant.  The following table sets forth the
annual restricted stock awards to the Named Executive Officers for 2006:

Named Executive Officer

 

Restricted Stock Award

 

 

 

 

 

Henry J. Herrmann
Chief Executive Officer

 

56,000 shares

 

 

 

 

 

Daniel P. Connealy
Senior Vice President and Chief Financial Officer

 

25,000 shares

 

 

 

 

 

Michael L. Avery
Senior Vice President and Chief Investment Officer

 

40,000 shares

 

 

 

 

 

Thomas W. Butch
Senior Vice President and Chief Marketing Officer

 

40,000 shares

 

 

 

 

 

Daniel C. Schulte
Senior Vice President and General Counsel

 

25,000 shares

 

 

These shares were granted on December 29, 2006 pursuant to the Company 1998
Stock Incentive Plan, as amended and restated, in accordance with the form of
restricted stock agreement filed as Exhibit 10.4 to the Company’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2005.


--------------------------------------------------------------------------------